Citation Nr: 0515840	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

2.  Entitlement to service connection for an organic brain 
disorder.  

3.  Entitlement to service connection for irregular curvature 
of the spine.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 2, 1973 to 
August 11, 1973 and from August 1976 to August 1978, with 
intervening service in the U.S. Marine Corps Reserve and, it 
appears, service in the Army Reserve from November 1981 to 
November 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO rating decision, which denied 
service connection for a left knee disability on the basis 
that new and material evidence had not been received to 
reopen the claim, and which denied service connection for an 
organic brain disorder and irregular curvature of the spine.  

In a statement of the case issued to the veteran in December 
2003, the RO reopened the left knee claim and readjudicated 
it on the merits.  Notwithstanding such action, the Board 
must make an independent assessment as to whether new and 
material evidence sufficient to reopen the veteran's claim 
has been received under 38 U.S.C.A. § 5108.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required 
to decide whether new and material evidence has been received 
preliminarily to addressing merits; what the RO may have 
determined in this regard is irrelevant).  The issue on 
appeal is phrased accordingly.

In October 2004, the veteran appeared at the RO and testified 
at a video conference hearing conducted by the undersigned 
Veterans Law Judge sitting in Washington, DC.  A transcript 
of that hearing has been associated with the claims file.  

It is noted that the left knee disability issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that an organic brain disorder 
was first clinically manifest many years after the veteran's 
discharge from active service; an organic brain disorder is 
not shown to be due to disease or injury in active service.  

3.  The medical evidence shows that irregular curvature of 
the spine was first clinically manifest many years after the 
veteran's discharge from active service; irregular curvature 
of the spine is not shown to be due to disease or injury in 
active service.  


CONCLUSIONS OF LAW

1.  Organic brain disorder was not due to disease or injury 
that was incurred in or aggravated by service and did not 
proximately result from service-connected disability; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Irregular curvature of the spine was not due to disease 
or injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in April 2002, as well as 
subsequent to that decision, and, as explained herein below, 
strictly complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

In the VCAA notices sent to the veteran in August 2001 and 
January 2004, the RO advised him of what was required to 
prevail on his claims, what specifically VA had done and 
would do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in April 2002 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in 
December 2003 (which also contained the regulations 
promulgated in light of the VCAA), and in the supplemental 
statement of the case issued in September 2004.  The 
statement of the case and supplemental statement of the case 
also provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  Thus, through the rating decision, statement of 
the case, and supplemental statement of the case, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103.  
In short, the veteran has been notified of the information or 
evidence necessary to substantiate his claims and the parties 
responsible for obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at personal hearings before a local 
hearing officer at the RO in October 2002 and before the 
undersigned in October 2004.  The RO has obtained VA 
outpatient records and Vet Center records, as well as those 
private medical records for which the veteran has furnished 
signed release forms, to include Manchester Family Medical 
Associates and D.V., D.C.  

Additionally, the Board notes that VA has not conducted 
medical inquiry in an effort to substantiate the veteran's 
claims of service connection.  38 U.S.C.A.§ 5103A(d).  
Nevertheless, further development to obtain a physical 
examination with an opinion addressing the etiology of any 
organic brain disorder and spine disorder is not necessary 
because the veteran has not furnished one or more of the 
following:  medical evidence of current disability, competent 
evidence of persistent or recurrent symptoms of disability 
since his discharge from active service, and competent 
medical evidence showing that his current disability may be 
related to service or injury therein.  The Board again 
emphasizes that the RO has sought to obtain all available 
records identified by the veteran, or at least informed the 
veteran of the necessity of submitting records to support his 
service connection claims.  The Board thus finds that VA has 
done everything reasonably possible to assist the veteran.  
In the Board's judgment, further delay of this case to obtain 
another examination and/or etiological opinion would be 
pointless because the status of the record as it now stands 
does not show a "reasonable possibility" that such 
assistance would aid the veteran's claims.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as arthritis and organic disease of the 
nervous system, if manifest to a compensable degree within 
one year following separation from active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A.  Organic Brain Disorder 

A review of the service medical records indicates that on a 
Report of Medical History dated in October 1973 the veteran 
reported depression or excessive worry, nervous troubles, and 
dizziness or fainting spells.  An examiner noted that the 
veteran had a fear of shots (and has passed out) and that he 
had a tendency to be nervous.  Records indicate two episodes 
of dizziness, which were related to distress at being 
inoculated and to allergy.  The service medical records do 
not reflect clinical findings or diagnoses relative to an 
organic brain disorder.  

Post-service, a private family physician (M.N., M.D.) 
indicated in a letter dated in March 1984 that records from 
her office show that in November 1980 an emergency room 
physician called in regard to having seen the veteran for 
multiple abrasions and contusions sustained after the veteran 
had been drinking.  There was a question of a left parietal 
temporal fracture.  Tomograms were indeterminate.  The 
emergency room physician instructed the veteran to see the 
family physician in follow-up if he experienced any 
subsequent difficulties, but the veteran never saw the family 
physician.  

VA treatment records reflect that in 1987 the veteran was 
seen with complaints of intermittent dizziness, headaches and 
tension.  It was believed that he may have had partial 
complex seizures.  Anxiety was shown on an 
electroencephalogram (EEG) study, which was otherwise normal.  
In a letter dated in February 1987 from an unidentified but 
presumed VA doctor, it was believed that the veteran had 
partial complex seizures, with the veteran admitting to such 
symptoms as various types of hallucinations, poor speech 
articulation, episodic anomia and confusion, staring spells, 
and mental decline.  Outpatient records and Vet Center 
records dated from 1987 through 1989 indicate that the 
veteran attended group and individual counseling in regard to 
his "restlessness."  

Additional VA Records show that the veteran was evaluated in 
August and September 1993 for a possible seizure disorder, at 
which time he reported a history of a motor vehicle accident 
in 1976 with head trauma but no loss of consciousness.  EEG 
and CT studies were normal in September 1993.  The impression 
was possible spells of an unclear nature, probably not 
epileptic, and complaints of memory disturbance and impaired 
alertness.  A neuropsychological consult in November 1993 
reflected an impression of possible concurrent seizure 
disorder and major depressive disorder.  At the time of a VA 
examination in December 1993, the veteran reported that his 
spells, characterized by episodes of stuttering, speaking too 
quickly, and occasionally staring, dated back to 1980.  He 
also reported a history of head trauma with an automobile 
accident in 1976 and being struck on the head with a billy 
club in 1978.  Neuropsychiatric testing was abnormal, 
possibly representing organic etiology coupled with a major 
depressive disorder.  The impression was that of spells, 
apparently not epileptic in nature but with a component of 
psychological involvement.  

Records from the Social Security Administration (SSA) show 
that the veteran filed a disability application in May 1993, 
claiming that a seizure disorder prevented him from working.  
Records from the SSA include a medical consultation report in 
November 1993, wherein it was questioned whether or not the 
veteran ever actually had a seizure disorder.  In a private 
psychiatric report dated in January 1994, the impression was 
probable amnestic disorder and a schizoid personality 
disorder.  In that report, the veteran thought he had had a 
seizure disorder since about 1987.  SSA benefits were awarded 
in May 1994 on the basis of a primary diagnosis of organic 
mental disorder and a secondary diagnosis of personality 
disorder, with the disability having begun in January 1988.  

In a March 1995 decision, the Board denied the veteran's 
claim of entitlement to service connection for a seizure 
disorder.  Private medical records dated since then from 
Manchester Family Medical Associates (and doctors associated 
with the medical practice) and Regional Medical Center do not 
show any diagnosis of an organic brain disorder.  On a 
private consultation at the Regional Medical Center dated in 
December 1999, the veteran had a "history of what he calls 
an organic brain syndrome involving the left side of his 
brain."  He further noted that he had been worked up at the 
VA hospital 10 or 15 years previously and that he was told of 
having some kind of mild cerebrovascular insufficiency.  He 
reported that he had been disabled with this condition since 
1987 and had not been seen by a neurologist in the past 10 
years.  On a May 2002 medical consultation with regard to an 
orthopedic disability, a review of systems indicated that the 
veteran had no problem with nervous breakdown or depression.  

At hearings in October 2002 and October 2004, the veteran 
testified that his organic brain disorder shared the same 
etiology as his previous claim involving seizure disorder; 
that he was not aware of his condition (i.e., left brain 
either working too fast or not at all, and mood changes) 
until after he was seen at the VA in 1986; and that in 
service he had difficulty in remembering simple tasks and 
duties.
 
Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for an organic 
brain disorder.  Pertinent medical evidence shows that the 
veteran has been diagnosed with various mental disorders over 
the years.  It appears from private and VA studies conducted 
beginning in 1987 that the veteran may have a combination of 
a seizure disorder and other mental disorder, possibly major 
depressive disorder.  The Board has previously denied his 
specific claim involving seizure disorder, and his present 
claim pertaining to an organic brain disorder encompasses a 
broader range of mental disabilities.  He is currently 
receiving Social Security disability benefits on the basis of 
an organic mental disorder.  While the precise nature of his 
mental disorder is not clearly indicated by the present 
medical record, it is evident that the record is devoid of 
clinical findings or diagnosis of an organic brain disorder 
during the veteran's periods of service or within the initial 
post-service year.  In fact, it was not until 1987, many 
years after his service discharge, that the veteran was 
medically evaluated for complaints that were indicative of 
some degree of mental decline.  On some records, the veteran 
himself has reported that his mental condition has begun or 
been disabling since 1987.  The symptoms he experienced at 
that time have apparently continued to the present.  In 
short, there is no competent evidence showing that an organic 
brain disorder was related to service or manifest in the 
initial post-service year.  

The veteran has reported on some VA records that he incurred 
head trauma in 1976 and 1978, about the time of service (he 
was not specific as to dates).  Nevertheless, records 
contemporaneous with service or in the first post-service 
year do not reflect head trauma or the onset of a brain 
disorder.  Further, the veteran's own assertion that an 
organic brain disorder is attributable to his periods of 
service lacks probative value, because he is a lay person and 
not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's organic brain disorder became 
manifest years after his service and has not been medically 
linked to service or to the first post-service year.  As the 
preponderance of the evidence is against the claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Irregular Curvature of the Spine

A review of the service medical records is negative for 
complaints, clinical findings, or diagnoses relative to an 
abnormal or irregular curvature of the spine.  On a Report of 
Medical History dated in October 1973, the veteran indicated 
that he had consulted a chiropractor for his neck being "out 
of place" as a result of sports in the 9th grade.  There was 
no notation as to present complaints or diagnosis of a neck 
or spine disability.  

Post-service, a private family physician (M.N., M.D.) 
indicated in a letter dated in March 1984 that records from 
her office show that on November 11, 1980 an emergency room 
physician called with regard to having seen the veteran for 
multiple abrasions and contusions sustained on November 8, 
1980 after the veteran had been drinking.  There was a 
question of a left parietal temporal fracture.  The veteran 
was seen on both November 8 and 11, 1980, between which he 
had reportedly seen a chiropractor.  Cervical spine X-rays 
were noted to have been normal at that time.  The emergency 
room physician had instructed the veteran to see his family 
physician in follow-up if he experienced any subsequent 
difficulties, but the veteran never followed up with the 
family physician.  Records from another private physician 
(G.S., M.D.) indicate that the veteran was diagnosed with low 
back strain in September 1991, after having complained of 
pain for three days after awakening.  There had been no 
injury precipitating the pain, and X-rays of the low back 
were within normal limits.  Records from a private 
chiropractor (D.V., D.C.) dated in 1994 indicate that the 
veteran was seen with stiffness and pain in the neck and low 
back.  On a personal history questionnaire, the veteran 
indicated that his condition began about four to seven years 
ago, with the condition having occurred beforehand.  X-rays 
were noted to have shown cervical kyphosis, scoliosis, and 
cervical and low back syndromes.  Records from the Regional 
Medical Center dated in December 1999 show that while in 
consultation with regard to a left knee disability, the 
veteran reported prior medical history of an organic brain 
syndrome and denied other medical illness.  

Records from the Social Security Administration show that the 
veteran filed a disability application in May 1993, claiming 
a seizure disorder prevented him from working.  SSA awarded 
benefits on the basis of a mental disorder.  The records from 
the SSA do not contain evidence of an irregular spine 
disorder.  

At hearings in October 2002 and October 2004, the veteran 
testified that he was originally told that he had an 
irregular curvature of the spine by his chiropractor (Dr. V.) 
in 1980, just after he was discharged from service and prior 
to his enlistment in the Reserve, and that he would require 
treatment in order to ease the worsening pain.  He related 
his condition to service when, allegedly during boot camp, he 
was treated for "bleeding of the tailbone" from doing sit-
ups, which he then stated had developed into back pains and 
an irregular curvature of the spine.   
 
Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for irregular curvature of the 
spine.  Pertinent medical evidence shows that the veteran's 
irregular curvature of the spine - as indicated by private 
chiropractic records - was initially manifest many years 
after his discharge from service.  A record in 1984 does 
reflect that the veteran had reportedly had seen a 
chiropractor in 1980, after sustaining injuries when he had 
been drinking, but it appears that cervical spine X-rays at 
that time were normal.  Private records show that he was seen 
in 1991 with low back strain, but X-rays of the low back were 
normal.  He was seen by his private chiropractor in 1994 in 
relation to his neck and low back, and reported at that time 
that his condition began four to seven years ago.  That is, 
he did not relate his condition all the way back to his 
service period.  

While the veteran testified that his current spinal condition 
is related to an incident in service when his tailbone bled 
from doing exercises such as sit-ups, such allegations are 
not substantiated by the service medical record.  In short, 
it cannot be said that there is competent medical evidence 
showing that irregular curvature of the spine was related to 
service.  The medical evidence simply does not show that the 
condition was initially manifest or had its clinical onset 
during the veteran's periods of service.  Further, the 
veteran's own assertion that irregular curvature of the spine 
is attributable to his periods of service lacks probative 
value, because he is a lay person and not competent to offer 
an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's irregular curvature of the 
spine, as diagnosed by his chiropractor, became manifest 
years after his service and has not been medically linked to 
service.  As the preponderance of the evidence is against the 
claim of service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an organic brain disorder is denied.  

Service connection for irregular curvature of the spine is 
denied.  


REMAND

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a left knee disability, remand is warranted in 
this appeal to provide adequate notification in regard to 
claim development.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  For example, the VCAA requires 
VA to notify the claimant and his representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
his claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

After a preliminary review of the record on appeal, the Board 
finds that, despite a letter to the veteran in August 2001, 
the RO has not properly apprised him of the redefined 
obligations of the VA, as contained in the VCAA, in regard to 
reopening his claim.  Specifically, the RO has not informed 
him as to what the evidence must show to reopen a claim of 
entitlement to service connection for a left knee disability.  
The RO's letter of August 2001 improperly informed the 
veteran as to what the evidence must show to establish 
entitlement to service connection in general.  

Thus, on remand, the RO must ensure compliance with the 
notice provisions contained in the VCAA, to include sending 
any additional letters to the veteran, as deemed appropriate.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, it is noted that after the veteran filed his 
application to reopen a claim of service connection for a 
left knee disability, the definition of "new and material 
evidence" was amended.  It is now codified at 
38 C.F.R. § 3.156(a) (2004), but it is not applicable to the 
instant claim.  In initially denying the veteran's claim to 
reopen in April 2002, the RO appeared to apply the "old" 
definition of "new and material evidence."  However, in 
subsequently reopening the claim in the statement of the case 
issued in December 2003, the RO improperly applied the 
amended definition of "new and material evidence" and 
provided citations to the amended regulation.  Accordingly, 
any letters sent to veteran informing him of what the 
evidence must show to reopen his claim for service connection 
for a left knee disability should reflect the old, and not 
amended, definition of "new and material evidence."  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO, in accordance with the 
notification and development action 
required by the VCAA and its implementing 
regulations, should take appropriate steps 
to advise the veteran as to what the 
evidence must show to reopen a claim of 
entitlement to service connection for a 
left knee disability.  In that regard, the 
RO should advise him as to what specific 
evidence and information he is responsible 
for providing to VA.  In so doing, the RO 
must provide the veteran with the old 
definition, and not the amended 
definition, of "new and material 
evidence" as found in 38 C.F.R. 
§ 3.156(a) (2004).  66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001).

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


